Case: 17-60134       Document: 00514322434        Page: 1    Date Filed: 01/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-60134
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      January 25, 2018
                                                                         Lyle W. Cayce
ANA PATRICIA PEREZ-DE YOS,                                                    Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A206 771 136


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ana Patricia Perez-De Yos, a native and citizen of Guatemala, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
her appeal of the Immigration Judge’s (IJ) denial of her applications for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). Perez-De Yos argues the BIA erred in concluding that she was
ineligible for relief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60134     Document: 00514322434      Page: 2   Date Filed: 01/25/2018


                                  No. 17-60134

      Because the BIA agreed with the IJ’s conclusions regarding Perez-De
Yos’s eligibility for relief, both the BIA’s and IJ’s decisions are reviewable. See
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Under the substantial
evidence standard, we may not reverse the factual findings of the BIA unless
the evidence compels it, i.e., the evidence in support of asylum must be so
compelling that no reasonable factfinder could conclude against it. Id. at 537.
      Perez-De Yos asserts that the evidence supports that she was persecuted
in, and likely would be persecuted if she returned to, Guatemala on account of
her membership in a particular social group: married Guatemalan women who
are left as head of households while their husbands are working in the United
States. However, the evidence does not compel a finding that Perez-De Yos
has been persecuted, or has a well-founded fear of future harm, because she
belonged to a particular social group. See Wang, 569 F.3d at 537. Even
assuming arguendo that her proposed group was cognizable as a “social group”
for purposes of 8 U.S.C. § 1101(a)(42)(A), the record does not compel the
conclusion that her membership in that group is a central reason why she was
or would be targeted. See Wang, 569 F.3d at 537; Shaikh v. Holder, 588 F.3d
861, 864 (5th Cir. 2009); 8 U.S.C. § 1158(b)(1)(B)(i).        Rather, the record
supports that the gangs and delinquents that targeted her in, and could target
her if she returned to, Guatemala have a criminal motive and seek illicit
financial gain.   See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014).
Accordingly, the BIA correctly found that Perez-De Yos was not entitled to
asylum or withholding of removal. See Tamara-Gomez v. Gonzales, 447 F.3d
343, 350-51 (5th Cir. 2006).
      Similarly, for purposes of relief under the CAT, the evidence does not
compel a finding that Perez-De Yos more likely than not would be tortured if
she were returned to Guatemala. Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th



                                        2
    Case: 17-60134   Document: 00514322434    Page: 3   Date Filed: 01/25/2018


                               No. 17-60134

Cir. 2005).   In particular, Perez-De Yos has not established that the
Guatemalan government would acquiesce in any torture. See Tamara-Gomez,
447 F.3d at 350-51; 8 C.F.R. § 1208.18(a)(7). Her belief that she would be
tortured because she was injured by non-governmental assailants in 2010 and
the Guatemalan police failed to investigate the incident does not compel a
conclusion different from that reached by the BIA. See Wang, 569 F.3d at 537.
     The petition for review is DENIED.




                                     3